DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
The abstract of the disclosure is objected to because it is unrelated to the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:  
	Claim 1 line 8 reads: “by base”. This should corrected to read “base by”.
	Claim 1 line 29 reads: “on”. This should be corrected to read “one”.
	Claim 4 line 7 reads: “by base”. This should corrected to read “base by”.
	Claim 8 line 6 reads: “on”. This should be corrected to read “one”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: 
"each post" in line 2. It is unclear if “each post” in line 2 is the same as “a plurality of posts” in line 2. For purposes of examination, it is considered to be the same as “a plurality of posts” in line 2.
“each ear” in line 13. It is unclear if “each ear” in line 13 is the same as “first and second ears” in line 12. For purposes of examination, it is considered to be the same as “first and second ears” in line 12. 
 “the top” in line 14. “the top” is not previously mentioned in claim 1, therefore there is insufficient antecedent basis for this limitation in the claim.
	“second arms” in line 15. It is unclear if “second arms” in line 15 is the same as “second arms” in line 6. For purposes of examination, it is considered to be the same as “second arms” in line 6.
“a fastener” in line 16. It is unclear if “a fastener” in line 16 is the same as “a fastener” in lines 14-15. For purposes of examination, it is considered to be different than “a fastener” in lines 14-15.

Claim 4 recites the following limitations:
“each ear” in line 12. It is unclear if “each ear” in line 12 is the same as “first and second ears” in line 11. For purposes of examination, it is considered to be the same as “first and second ears” in line 11.
“second arms” in line 14. It is unclear if “second arms” in line 14 is the same as “second arms” in line 5. For the purposes of examination, it is considered to be the same as “second arms” in line 5.
“a bottom side” in line 15. It is unclear if “a bottom side” in line 15 is the same as “an opposing bottom side” in line 3. For purposes of examination, it is considered to be the same as “an opposing bottom side” in line 3.
Claim 5 recites the following limitations:
“the bottom side” in line 2. It is unclear if “the bottom side” in line 2 is the same as “an opposing bottom side” in claim 4 line 3. For purposes of examination, it is considered to be the same as “an opposing bottom side” in claim 4 line 3.
“the top rail” in line 2. It is unclear if “the top rail” in line 2 is the same as “at least one rail” in claim 4 line 2. For purposes of examination, it is considered to be the same as “at least one rail” in claim 4 line 2.
“the fasteners” in line 2. It is unclear if “the fasteners” in line 2 is referring to “a fastener” in claim 4 lines 13-14, or if it is referring to “a fastener” in claim 4 line 15. For 
Claim 7 recites the following limitations:
“the top side” in line 3. It is unclear if “the top side” in line 3 is the same as “a top side” in claim 4 line 2. For purposes of examination, it is considered to be different than “a top side” in claim 4 line 2. 
“the bottom rail” in line 3. It is unclear if the applicant meant to use “the bottom rail”. For purposes of examination, examiner assumes the applicant meant to use “the mounting block”.
Claim 8 recites the following limitation: 
“the bottom rail” in line 4. It is unclear if the applicant meant to use “the bottom rail”. For purposes of examination, examiner assumes the applicant meant to use “the mounting block”.
Claims 2-3, 6, and 9-10 is rejected based on its dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20070029534 A1 (Adderton).
Regarding claim 4, Abberton teaches a railing mounting system for use with a plurality of posts (ref. 40) having a first end (ref. 40 in Fig. 3 is seen to be connected to a support on one end and the rail on another) capable of mounting to a support and a second end (ref. 44), and at least one rail having a top side (ref. 20 and ref. 30 seen in Fig. 1) and an opposing bottom side (seen in annotated Figure 1 below), the mounting system comprising: a mounting bracket (ref. 51, ref. 56, ref. 68, ref. 71, and ref. 73) having a base (ref. 68, ref. 71, And ref. 73) with a first half (ref. 71) and a second half (ref. 68 and ref. 73) and a pair of spaced apart first (ref. 51) and second arms (ref. 56) extending from the base (the arms are attached to the ears, which are attached to the base, and therefore extend from the base), the first arm extending from the first half of the base and the second arm extending from the second half of the base in spaced parallel relationship to the first arm, the second half of the base offset from the first half of the by base a first offset distance (ref. a), the second arm offset from the second half of the base by a second offset distance (ref. b), and the first arm offset from the first half of the base by a third offset distance (ref. c) that is a sum of the first offset distance and the second offset distance so that a distal end of the first arm is coplanar with a distal end of the second arm (see annotated Figure 5 below, and see first and second arms are coplanar in Fig. 5), first and second ears 

    PNG
    media_image1.png
    873
    664
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    556
    676
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Regarding claim 10, Abberton teaches a washer (ref. 76) sized and shaped to be received under the second half of the base (ref. 68 and ref. 73) to support the second half of the base on the top of the post (see in Fig. 5 that the washer is under the second half of the base).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070029534 A1 (Abberton) in view of EP 1640529 A1 (Clauzet et al).
Regarding claim 5, Abberton teaches the top rail (ref. 20 and ref. 30), and the fasteners (ref. 24 and ref. 34) that attach the mounting bracket (ref. 51, ref. 56, ref. 68, ref. 71 and ref. 73) to the bottom side (see annotated Figure 1 above) of the top rail (seen in Fig. 5), but does not expressly disclose a top rail infill capable of attaching to the bottom side of the top rail and concealing the fasteners that attach the mounting bracket to the bottom side of the top rail, the top rail infill having a channel. However, Clauzet et al discloses a top rail infill (ref. 12) capable of attaching to the bottom side of the top rail and concealing the fasteners that attach the mounting bracket to the bottom side of the top rail, the top rail infill having a channel (channel exists where ref. 8 extends into ref. 12).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that it 
Regarding claim 6, Abberton teaches a vinyl liner (ref. 28 and ref. 38) sized and shaped to receive an edge of a glass panel (ref. 25 and ref. 35, see Fig. 1); but does not expressly disclose the top rail infill so that a vinyl liner capable of attachment in the channel of the top rail infill. However, Clauzet et al discloses the top rail (ref. 12) infill so that a vinyl liner is capable of attachment in the channel of the top rail infill (see the seal ref. 25 fits within the infill ref. 12).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that the top rail infill is capable of having a vinyl liner attached in its channel in order to provide padding and protection for the glass when inserted as well as increasing the quality of the fit between the glass panel and the channel.
Claims 1-3, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070029534 A1 (Abberton) in view of EP 1640529 A1 (Clauzet et al), and further in view of KR 20100138526 A (Lee).
Regarding claim 1, Abberton teaches a railing system that holds glass panels, comprising: 
a plurality of posts (ref. 40), each post having a first end capable of mounting to a support (ref. 40 in Fig. 3 is seen to be connected to a support on one end and the rail on another) and a second end (ref. 44); 

a mounting bracket (ref. 51, ref. 56, ref. 68, ref. 71 and ref. 73) having a base (ref. 68, ref. 71. And ref. 73) with a first half (ref. 71) and a second half (ref. 68 and ref. 73) and a pair of spaced apart first and second arms extending from the base (the arms are attached to the ears, which are attached to the base, and therefore extend from the base), the first arm extending from the first half of the base and the second arm extending from the second half of the base in spaced parallel relationship to the first arm, the second half of the base offset from the first half of the by base a first offset distance (ref. a), the second arm offset from the second half of the base by a second offset distance (ref. b), and the first arm offset from the first half of the base by a third offset distance (ref. c) that is a sum of the first offset distance and the second offset distance so that a distal end of the first arm is coplanar with a distal end of the second arm (see annotated Figure 5 above, and see first and second arms are coplanar in Fig. 5), first and second ears extending from the first half and the second half of the base respectively, each ear having an arcuate opening (ref. 53 and ref. 58), the mounting bracket sized and shaped to be mounted to the top of a first post of the plurality of posts via a fastener (ref. 64) in at least one of the arcuate openings (see Fig. 1), the first and second arms each having an opening (see annotated Figure 1 above) to receive a fastener (ref. 24 and ref. 34) for threadable engagement with a bottom side of the rail (see specification paragraph [0042]); 
a vinyl liner (ref. 28 and ref. 38) capable of attachment in the channel of the top rail infill and sized and shaped to receive an edge of a glass panel (see Fig. 1); 

a mounting block sized and shaped to be attached to the post with at least one fastener, the mounting block having a pair of spaced apart extensions projecting from the top side of the bottom rail; and 
a bottom rail having a top side and an opposing bottom side, the top side having a channel sized and shaped to receive a bottom edge of the glass, and the bottom side having a pair of channels sized and shaped to be received over the pair of spaced apart extensions on the top13 side of the bottom rail and support the bottom rail on the mounting block, the bottom rail having a skirt extending past the bottom side of the bottom rail to conceal the at least on fastener when the railing system is assembled.
However, Clauzet et al discloses a top rail infill (ref. 12) capable of attaching to the bottom side (ref. 30 and ref. 33) of the top rail (ref. 29) and concealing the fasteners that attach the mounting bracket to the bottom side of the top rail, the top rail infill having a channel.
Further, Lee discloses a mounting block (ref. 183, ref. 184, and ref. 824a) sized and shaped to be attached to the post (ref. 110) with at least one fastener (ref. 105), the mounting block having a pair of spaced apart extensions (ref. 182) projecting from the top side of the bottom rail (“the bottom rail” is objected to and examiner believes the applicant meant to use “the mounting block); and 
a bottom rail (ref. 160) having a top side and an opposing bottom side, the top side having a channel sized and shaped to receive a bottom edge of the glass (ref. 130), and the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that it comprises a top rail infill as taught by Clauzet, as well as a mounting block for a lower rail and a lower rail capable of receiving a bottom edge of a glass panel as taught by Lee in order to provide a solid structure capable of holding a glass panel on its top edge and bottom edge which prevents the panel from slipping out of place and thus preventing damage from occurring to the glass panel.

    PNG
    media_image3.png
    588
    701
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 7.

    PNG
    media_image4.png
    588
    701
    media_image4.png
    Greyscale

Figure 4. Annotated Figure7.
Regarding claim 2, Abberton teaches a washer (ref. 76) sized and shaped to be received under the second half of the base (ref. 68 and ref. 73) to support the second half of the base on the top of the post (see in Fig. 5 that the washer is under the second half of the base).
Regarding claim 3, Abberton teaches the vinyl insert (ref. 28 and ref. 38) extends a length of the top rail (see Fig. 4), but does not expressly disclose the vinyl insert extends a length of the top rail infill and the top rail infill extends a length of the top rail. However, Clauzet et al discloses the top rail infill (ref. 12) extends a length of the top rail (ref. 29).
NOTE: Specification translation paragraph [0027] discloses what is seen in Fig. 1 and Fig. 2 is a plate mounted on top of the infill (ref. 12) which makes up the entire length of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that it comprises a top rail infill extending the entire length of the top rail and accepting the vinyl insert for the entire length of the top rail in order to hide the fasteners used to assemble the top rail which is aesthetically pleasing, as well as allowing for increased structural stability.
Regarding claim 7, Abberton teaches the mounting system of claim 6, but does not expressly disclose further comprising a mounting block sized and shaped to be attached to the post with at least one fastener, the mounting block having a pair of spaced apart extensions projecting from the top side of the bottom rail. However, Lee discloses further comprising a mounting block (ref. 183, ref. 184, and ref. 824a) sized and shaped to be attached to the post (ref. 110) with at least one fastener (ref. 105), the mounting block having a pair of spaced apart extensions (ref. 182) projecting from the top side of the mounting block.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that it comprises a mounting block attached to the post with at least one fastener, and having a pair of spaced apart extensions extending from the top side of the mounting block in order to have the ability to securely mount a bottom rail to the post which will help prevent any damage to the glass panel by holding it from two edges instead of one.
Regarding claim 8, Abberton teaches the mounting system of claim 7, but does not expressly disclose further comprising a bottom rail having a top side and an opposing bottom side, the top side having a channel sized and shaped to receive a bottom edge of the glass, and the bottom side having a pair of channels sized and shaped to be received over the pair of spaced apart extensions on the top side of the bottom rail and support the bottom rail on the mounting block, the bottom rail having a skirt extending past the bottom side of the bottom rail to conceal the at least on fastener when the railing system is assembled. However, Lee discloses further comprising a bottom rail (ref. 160) having a top side and an opposing bottom side, the top side having a channel sized and shaped to receive a bottom edge of the glass (ref. 130), and the bottom side having a pair of channels sized and shaped to be received over the pair of spaced apart extensions on the top side of the mounting block and support the bottom rail on the mounting block (the mounting block supports the bottom rail just as it does for the top rail in Fig. 8), the bottom rail having a skirt extending past the bottom side of the bottom rail to conceal the at least on fastener when the railing system is assembled (see annotated Figure 7 above).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that it comprises a bottom rail with a channel to accept the bottom edge of the glass, channels within the rail to receive the spaced apart extensions from the mounting block, and a skirt to hide the fastener used to attach the mounting block, in order to protect the glass by holding it on the bottom edge as well as making it aesthetically pleasing by hiding the fasteners used.
Regarding claim 9, Abberton teaches the vinyl insert (ref. 28 and ref. 38) extends a length of the top rail (see Fig. 4), but does not expressly disclose the vinyl insert extends a length of the top rail infill and the top rail infill extends a length of the top rail. However, Clauzet et al discloses the top rail infill (ref. 12) extends a length of the top rail (ref. 29).
NOTE: Specification translation paragraph [0027] discloses what is seen in Fig. 1 and Fig. 2 is a plate mounted on top of the infill (ref. 12) which makes up the entire length of the handrail. Also, it is understood that the vinyl insert extends the length of the top rail, and the top rail infill extends the length of the top rail, therefore the vinyl extends the length of the top rail infill.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Adderton such that it comprises a top rail infill extending the entire length of the top rail and accepting the vinyl insert for the entire length of the top rail in order to hide the fasteners used to assemble the top rail which is aesthetically pleasing, as well as allowing for increased structural stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/             Examiner, Art Unit 3678      

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678